Exhibit 10.1


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE ALLIANCE DATA SYSTEMS CORPORATION
2010 OMNIBUS INCENTIVE PLAN




THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the "Agreement"), made as of [GRANT
DATE] (the "Grant Date") by and between Alliance Data Systems Corporation (the
"Company") and [PARTICIPANT NAME] (the "Participant") who is an employee of the
Company or one of its Affiliates, evidences the grant by the Company of an award
of restricted stock units (the "Award") to the Participant and the Participant's
acceptance of the Award in accordance with the provisions of the Alliance Data
Systems Corporation 2010 Omnibus Incentive Plan (the "Plan").  The Company and
the Participant agree as follows:
1.Basis for Award.  The Award is made under the Plan pursuant to Section 6(f)
and 6(g) thereof for service rendered to the Company by the Participant.
2.Restricted Stock Units Awarded.
(a)The Company hereby awards to the Participant, in the aggregate, [SHARES
GRANTED] Restricted Stock Units which shall be subject to the conditions set
forth in the Plan and this Agreement.
(b)Restricted Stock Units shall be evidenced by an account established and
maintained for the Participant, which shall be credited for the number of
Restricted Stock Units granted to the Participant.  By accepting this Award, the
Participant acknowledges that the Company does not have an adequate remedy in
damages for the breach by the Participant of the conditions and covenants set
forth in this Agreement and agrees that the Company is entitled to and may
obtain an order or a decree of specific performance against the Participant
issued by any court having jurisdiction.
(c)Except as provided in the Plan or this Agreement, prior to vesting as
provided in Sections 3 of this Agreement, the Restricted Stock Units will be
forfeited by the Participant and all of the Participant's rights to stock
underlying the Award shall immediately terminate without any payment or
consideration by the Company in the event of a Participant's termination of
employment as provided in Section 4 below.

--------------------------------------------------------------------------------



3.Vesting
(a)Subject to Sections 2 and 4 of this Agreement, the restrictions on the Award
will lapse as set forth in Section 3(b) below; provided, that, the Participant
is employed on each Vesting Date by the Company or an Affiliate.  As soon as
practicable after the Award vests and consistent with Section 409A of the Code,
payment shall be made in Stock (based upon the Fair Market Value of the Stock on
the day all restrictions lapse).  The Committee shall cause the Stock to be
electronically delivered to the Participant's electronic account with respect to
such Stock free of all restrictions.  Pursuant to Section 11, the number of
shares delivered shall be net of the number of shares withheld for satisfaction
of Withholding Taxes, if any.
(b)The restrictions described in this Agreement will lapse upon determination by
the Board or the Compensation Committee of the Board that the Company's Earnings
Before Taxes (EBT) for the period from January 1, 2015 to December 31, 2015
meets the vesting criteria set forth in the 2015 ADS EBT Performance Chart shown
below.  Upon such determination, the restrictions will lapse with respect to 33%
upon the day of the first anniversary of the date of grant; an additional 33% of
the Award will become vested on the day of the second anniversary of the date of
grant; and the final 34% of the Award will become vested on the day of the third
anniversary of the date of grant; provided, that, the Participant is employed by
the Company on each Vesting Date.  If the Participant ceases to be employed by
the Company at any time prior to a Vesting Date, any and all unvested Restricted
Stock Units shall automatically be forfeited upon such cessation of service.
The aggregate number of Restricted Stock Units on which restrictions will lapse
on each Vesting Date will be determined in accordance with the following 2015
ADS EBT Performance Chart.  For example, if the Company's EBT for the period
from January 1 through December 31, 2015 is determined by the Board or the
Compensation Committee of the Board to be $923 million, then restrictions on
75.0% of the total Award will lapse, with restrictions on 33% of the 75.0%
lapsing upon the day of the first anniversary of the date of grant, restrictions
on 33% of the 75.0% lapsing on the day of the second anniversary of the date of
the grant, and restrictions on 34% of the 75.0% lapsing on the day of the third
anniversary of the date of the grant, provided the Participant is employed by
the Company on each Vesting Date:
[image0.jpg]


Termination of Employment.  Unless otherwise determined by the Committee at time
of grant or thereafter or as otherwise provided in the Plan, any unvested
portion of any outstanding Award held by a Participant at the time of
termination of employment or other service for any reason will be forfeited upon
such termination.

--------------------------------------------------------------------------------



5.Company; Participant.
(a)The term "Company" as used in this Agreement with reference to employment
shall include the Company and its Affiliates, as appropriate.
(b)Whenever the word "Participant" is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the beneficiaries, the executors, the administrators, or the person or
persons to whom the Restricted Stock Units may be transferred by will or by the
laws of descent and distribution, the word "Participant" shall be deemed to
include such person or persons.
6.Adjustments; Change in Control.
(a)In the event that the Committee determines that any dividend or other
distribution (whether in the form of cash, Stock or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase or exchange of Stock or other
securities, liquidation, dissolution, or other similar corporate transaction or
event, affects the Stock such that an adjustment is appropriate in order to
prevent dilution or enlargement of the rights of Participants under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of  the number and kind of shares that may be issued in respect of
Restricted Stock Units.  In addition, the Committee is authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence) affecting the Company or any
Affiliate or the financial statements of the Company or any Affiliate or in
response to changes in applicable laws, regulations, or accounting principles. 
Notwithstanding the foregoing, no such adjustment shall be authorized with
respect to Awards subject to Section 6(g) of the Plan to the extent that such
authority could cause such Awards to fail to qualify as "qualified
performance-based compensation" under Section 162(m)(4)(C) of the Code.
(b)In connection with a Change in Control, the Committee may, in its sole
discretion, accelerate the vesting and/or the lapse of restrictions with respect
to the Award.  If the Award is not assumed, substituted for an award of equal
value, or otherwise continued after a Change in Control, the Award shall
automatically vest prior to the Change in Control at a time designated by the
Committee.  Timing of any payment or delivery of shares of Stock under this
provision shall be subject to Section 409A of the Code.
(c)All outstanding Restricted Stock Units shall immediately vest upon a
termination of employment by the Company without Cause, within twelve months
after a Change in Control.

--------------------------------------------------------------------------------



7.Clawback.  Notwithstanding anything in the Plan or this Agreement to the
contrary, in the event that the Participant breaches any nonsolicitation,
noncompetition or confidentiality agreement entered into with, or while acting
on behalf of, the Company or any Affiliate, the Committee may (a) cancel the
Award, in whole or in part, whether or not vested, and/or (b) require such
Participant or former Participant to repay to the Company any gain realized or
payment or shares received upon the exercise or payment of, or lapse of
restrictions with respect to, such Award (with such gain, payment or shares
valued as of the date of exercise, payment or lapse of restrictions. 
Notwithstanding anything in the Plan or any Agreement to the contrary, if any of
the Company's financial statements are required to be restated due to errors,
omissions, fraud, or misconduct, the Committee may, in its sole discretion but
acting in good faith, direct the Company to recover all or a portion of any
Award or any past or future compensation from any Participant or former
Participant with respect to any fiscal year of the Company for which the
financial results are negatively affected by such restatement. Such cancellation
or repayment obligation shall be effective as of the date specified by the
Committee.  Any repayment obligation may be satisfied in shares of Stock or cash
or a combination thereof (based upon the Fair Market Value of the shares of
Stock on the date of repayment) and the Committee may provide for an offset to
any future payments owed by the Company or any Affiliate to the Participant if
necessary to satisfy the repayment obligation; provided, however, that if any
such offset is prohibited under applicable law, the Committee shall not permit
any offsets and may require immediate repayment by the Participant.
8.Compliance with Law.  Notwithstanding any of the provisions hereof, the
Company will not be obligated to issue or deliver any Stock to the Participant
hereunder, if the exercise thereof or the issuance or delivery of such Stock
shall constitute a violation by the Participant or the Company of any provisions
of any law or regulation of any governmental authority.  Any determination in
this connection by the Committee shall be final, binding and conclusive.  The
Company shall in no event be obliged to register any securities pursuant to the
Securities Act of 1933 (as now in effect or as hereafter amended) or to take any
other affirmative action in order to cause the issuance or delivery of Stock
pursuant thereto to comply with any law or regulation of any governmental
authority.
9.No Right to Continued Employment.  Nothing in this Agreement or in the Plan
shall be construed as giving any employee or other person the right to be
retained in the employ or service of the Company or any Subsidiary, nor shall it
interfere in any way with the right of the Company or any Subsidiary to
terminate any employee's employment or other person's service at any time.
Participant acknowledges and agrees that the continued vesting of the Restricted
Stock Units granted hereunder is premised upon attainment of the performance
goals set forth herein and vesting of such Restricted Stock Units shall not
accelerate upon termination of employment for any reason unless specifically
provided for herein.
10.Representations and Warranties of Participant.  The Participant represents
and warrants to the Company that:
(a)Agrees to Terms of the Plan.  The Participant has received a copy of the Plan
and has read and understands the terms of the Plan and this Agreement, and
agrees to be bound by their terms and conditions.  In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.  All capitalized terms not
defined herein shall have the meaning ascribed to them as set forth in the
Plan.  The Participant acknowledges that there may be tax consequences upon the
vesting of Restricted Stock Units or later disposition of the shares of Stock
once the Award has vested, and that the Participant should consult a tax adviser
prior to such time.
(b)Cooperation.  The Participant agrees to sign such additional documentation as
may reasonably be required from time to time by the Company.

--------------------------------------------------------------------------------



11.Taxes and Share Withholding.  At such time as the Participant has taxable
income in connection with an Award (a "Taxable Event") and prior to the issuance
of shares of Stock, the Company has the right to require the Participant to pay
to the Company an amount in cash, or the Company may withhold a portion of
shares then issuable to the Participant having an aggregate Fair Market Value
equal to, but not in excess of an amount equal to, the minimum federal, state,
local and/or foreign withholding obligations along with other amounts as may be
required by law to be withheld by the Company in connection with the Taxable
Event (the "Withholding Taxes").  The Participant may be given the opportunity
to make a written election to deposit cash in Participant's electronic account
or to have withheld a portion of shares of Stock issuable to Participant upon
vesting of the Restricted Stock Units, having an aggregate Fair Market Value
equal to the Withholding Taxes in connection with the Taxable Event.
12.Rights as Stockholder.  The Participant shall have no rights as a stockholder
with respect to any Restricted Stock Unit until he shall have become the holder
of record of such Stock, and no adjustment shall be made for dividends or
distributions or other rights for which the record date is prior to the date
upon which Participant shall become the holder of record thereof.
13.Notice.  Every notice or other communication relating to this Agreement shall
be in writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices or communications
by the Company to the Participant may be given to the Participant personally or
may be mailed to Participant's address as recorded in the records of the
Company.
14.Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to its conflict
of law principles.
15.Electronic Transmission.  The Company reserves the right to deliver any
notice or Award by email in accordance with its policy or practice for
electronic transmission and any written Award or notice referred to herein or
under the Plan may be given in accordance with such electronic transmission
policy or practice.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


ALLIANCE DATA SYSTEMS
CORPORATION


By:


Leigh Ann Epperson
SVP, General Counsel and Secretary










PARTICIPANT




                                                                         

[PARTICIPANT NAME]
